COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     City of Houston v. Kimberley R. Trimmer-Davis

Appellate case number:   01-19-00088-CV

Trial court case number: 2010-11410

Trial court:             295th District Court of Harris County

        The unopposed motion to reset oral argument is granted. Oral argument in this case will
be reset from September 25, 2019 to October 2, 2019. Please refer to the court’s amended notice
of submission for further details.
       It is so ORDERED.

Judge’s signature: /s/ Peter Kelley
                  Acting individually     Acting for the Court


Date: September 10, 2019